Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed February 28, 2022 has been received, Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavelescu (US 5,678,326) in view of Huffa (US 2012/0234052), and in further view of Chen (US 2001/0049889).
Regarding Claim 1, Pavelescu discloses a shoe, comprising: a sole (13) defining a tread surface (i.e. bottom surface of 13) and a top surface (i.e. top surface of 13) opposite the tread surface (as seen in Fig.2); and an upper portion attached to the top surface of the sole (as seen in Fig.2) and comprising: an outer textile layer (1; Col.6, line 63-Col.7, line 3); an inner textile layer (3) comprising wool (Col.6, lines 58-62); a first water-resistant membrane (5; Col.3, lines 46-50) positioned between the outer textile layer and the inner textile layer and extending from a lower perimeter (i.e. at the sole) of the upper portion to a first boundary (i.e. top edge of upper) a first distance from the lower perimeter (as seen in Fig.2); and a second water-resistant membrane (4; Col.7, lines 22-25) positioned between the outer textile layer and the inner textile layer and extending from the lower perimeter of the upper portion to a second boundary (i.e. top edge of upper)(as seen in Fig.2); wherein the first water-resistant membrane terminates at the first boundary; and the second water-resistant membrane terminates at the second boundary (as seen in Fig.2). Pavelescu does not disclose the outer textile layer comprising wool. However, Huffa teaches an upper (Fig.1) having an outer textile layer (130) comprising wool (para.47-48).

Pavelescu and Huffa disclose the invention substantially as claimed above. Pavelescu does not disclose the second water-resistant membrane extending to a second boundary a second distance greater than the first distance from the lower perimeter, wherein the first water-resistant membrane terminates at the first boundary; and the second water-resistant membrane terminates at the second boundary. However, Chen teaches an upper having a first water-resistant membrane (31B; para.26) extending from a lower perimeter (i.e. at the sole) of the upper portion to a first boundary (i.e. top edge of 31B) a first distance from the lower perimeter (as seen in Fig.3), and a second water-resistant membrane (2; para.23) extending from the lower perimeter of the upper portion to a second boundary (i.e. top of 2) a second distance greater than the first distance from the lower perimeter (as seen in Fig.2 & 3), wherein the first water-resistant membrane terminates at the first boundary; and the second water-resistant membrane terminates at the second boundary (as seen in Fig.2 & 3).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first water-resistant membrane of Pavelescu to terminated at shorter distance than the second water-resistant membrane, as taught by Chen, in order to provide an upper that is 

Regarding Claim 2, Pavelescu discloses a shoe of claim 1, wherein: the outer textile layer (1) defines at least part of an exterior surface of the upper portion and comprises a durable water repellant coating disposed on the exterior surface (Col.6, lines 29-41; Fig.2); the first water-resistant membrane (5) comprises bio-based thermoplastic polyurethane (Col.3, lines 54-65); and the second water-resistant membrane (4) comprises bio-based thermoplastic polyurethane (Col.3, lines 54-65). 

Regarding Claim 3, Pavelescu discloses a shoe of claim 2, wherein the durable water repellant coating is not disposed on a second surface of the outer textile layer opposite the exterior surface (Col.6, lines 29-41; Fig.2).

Regarding Claim 4, Pavelescu discloses a shoe of claim 1, wherein: the outer textile layer (1) is formed from a first single piece of textile that extends along an entirety of the upper portion (as seen in Fig.1 & 2); and the inner textile layer (3) defines at least part of an interior surface of the upper portion and is formed from a second single piece of textile that extends along the entirety of the upper portion (as seen in Fig.1 & 2).



Regarding Claim 6, Pavelescu discloses the invention substantially as claimed above. Pavelescu does not disclose the shoe further comprises an eyelet configured to receive a shoelace. However, Huffa teaches the shoe further comprises an eyelet (123) configured to receive a shoelace (122)(para.36; as seen in Fig.1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shoe upper of Pavelescu to include eyelets and a shoelace, as taught by Huffa, in order to provide an upper which can be securely held on a user’s foot during use of the footwear. When in combination Pavelescu and Huffa teach the second distance (of Pavelescu) is substantially equal to a third distance between the eyelet and a surface when the tread surface is placed on the surface (as seen in Fig.2 of Huffa).

Regarding Claim 7, Pavelescu discloses a shoe of claim 1, wherein the sole (13) comprises first ( portion of 13 in toe region) and second traction pads (portion of 13 in heel region) defining at least a portion of the tread surface (Col.6, lines 17-50; inasmuch as has been claimed by Applicant, the toe and heel portions of 13 are traction pads as they are separated portions that provide traction to the toe and heel regions).



Regarding Claim 9, Pavelescu discloses a shoe, comprising: an upper portion (1,4,5) meeting an exterior surface of the sole at a seam (as seen in Fig.2), comprising: a first membrane region (of 4) defining a first boundary (i.e. top edge of upper) positioned at a first height above the seam, the first membrane region comprising a first water-resistant membrane (4; Col.7, lines 22-25) positioned between an outer textile (1; Col.6, line 63-Col.7, line 3) layer and an inner textile layer (3; Col.6, lines 58-62)(as seen in Fig.2), terminating at the first boundary (as seen in Fig.2); and a second membrane region (of 5) at least partially overlapping the first membrane region (as seen in Fig.2), defining a second boundary (i.e. top edge of upper) positioned at a second height above the seam, and comprising a second water-resistant membrane (5; Col.3, lines 46-50) positioned between the outer textile layer and the inner textile layer (as seen in Fig.2), terminating at the second boundary (as seen in Fig.2). Pavelescu does not disclose the upper portion defining a gap, and a tongue configured to be positioned at least partially in the gap defined by the upper portion. However, Huffa teaches a shoe upper having a gap (as seen at 135), and a tongue (124) configured to be positioned at least partially in the gap defined by the upper portion (as seen in Fig.1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shoe upper of Pavelescu to have a gap with a tongue positioned in the gap, as taught by Huffa, in order to provide an upper which can be adjustably closed over a user’s foot, 
Pavelescu and Huffa disclose the invention substantially as claimed above. Pavelescu does not disclose the first water-resistant membrane terminating at a first boundary at a first height, and extending below the seam; the second water-resistant membrane terminating at the second boundary positioned at a second height, greater than the first height, and the second water-resistant membrane extending below the seam. However, Chen teaches an upper portion meeting an exterior surface of the sole at a seam (i.e. where the upper meets 5)(as seen in Fig.2 & 3), a first water-resistant membrane (31B; para.26) terminating at a first boundary at a first height (i.e. top of 31B), and extending below the seam (as seen in Fig.3); a second water-resistant membrane (2; para.23) terminating at a second boundary positioned at a second height (i.e. top of 2), greater than the first height (as seen in Fig.2), and the second water-resistant membrane extending below the seam (as seen in Fig.2 & 3).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first water-resistant membrane of Pavelescu to terminated at shorter distance than the second water-resistant membrane, as taught by Chen, in order to provide an upper that is sufficiently water-resistant while still permitting the wearer’s feet to breathe, and the upper can be produced via a less complicated process with reduced consumption of expensive waterproof breathable material. Further, it would have been obvious to one 

Regarding Claim 10, Pavelescu discloses a shoe of claim 9, the first water-resistant membrane (4; Col.7, lines 22-25) is formed at least partially from a first bio-based material (Col.3, lines 54-65); and the second water-resistant membrane (5; Col.3, lines 46-50) is formed at least partially from a second bio-based material (Col.3, lines 54-65).

Regarding Claim 11, Pavelescu discloses a shoe of claim 9, wherein the first water-resistant membrane and the second water-resistant membrane comprise bio-based thermoplastic polyurethane (Col.3, lines 54-65).

Regarding Claim 12, When in combination Pavelescu and Chen further teach a shoe of claim 9, wherein: the outer textile layer (Pavelescu: 1) and the inner textile layer (Pavelescu: 3) extend below the seam (as seen in Fig.2 of Chen).

Regarding Claim 13, Pavelescu discloses a shoe of claim 9, wherein: the upper portion further defines an interior surface (i.e. inner facing surface of 3) and an exterior surface (i.e. outer facing surface of 1) opposite the interior surface (as seen in Fig.2); 

Regarding Claim 14, Pavelescu discloses a shoe of claim 13, wherein the shoe further comprises a heel lining (i.e. 3 in the heel region) attached to the upper portion and positioned along a second region (i.e. heel region) of the interior surface (as seen in Fig.1 & 2, lining 3 extends the length of the upper).

Regarding Claim 15, Pavelescu discloses a shoe of claim 9, wherein: the upper portion defines a cavity configured to receive a foot of a wearer (as seen in Fig.2); and the shoe further comprises an insole (6) positioned within the cavity and defining a top surface configured to contact a bottom of the foot (as seen in Fig.2).

Regarding Claim 16, Pavelescu discloses the invention substantially as claimed above. Pavelescu does not disclose an eyelet attached to the upper portion; and a shoelace extending through the eyelet. However, Huffa teaches a shoe upper (FIg.1) comprises an eyelet (123) and a shoelace (122) extending through the eyelet (para.36; as seen in Fig.1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shoe upper of Pavelescu to include eyelets and a shoelace, as taught by Huffa, in order to provide an upper which can be securely held on a user’s foot during use of the footwear. When in combination Pavelescu and Huffa teach the first membrane region (of Pavelescu) 

Regarding Claim 17, Pavelescu discloses an upper portion for a shoe, comprising: a first membrane region (of 5) comprising: a first part of an outer textile layer (1; Col.6, line 63-Col.7, line 3); a first part of an inner textile layer (3; Col.6, lines 58-62); and a first water-resistant membrane (5; Col.3, lines 46-50) comprising a first bio-based thermoplastic polyurethane, positioned between the first part of the outer textile layer and the first part of the inner textile layer (as seen in Fig.2; Col.3, lines 54-65); and extending from a perimeter (i.e. lower perimeter) of the upper portion to terminate at a first boundary (i.e. top of upper) offset from the perimeter by a first distance (as seen in Fig.2); and a second membrane region (of 4) at least partially overlapping the first membrane region and comprising: a second part of the outer textile layer (1); a second part of the inner textile layer (3); and a second water-resistant membrane (4; Col.7, lines 22-25) comprising a second bio-based thermoplastic polyurethane, positioned between the second part of the outer textile layer and the second part of the inner textile layer (as seen in Fig.2; Col.3, lines 54-65); and extending from the perimeter of the upper portion to terminate at a second boundary (i.e. top of upper) offset from the perimeter by a second distance (as seen in Fig.2). Pavelescu does not disclose the outer textile layer is knit as a single, unitary piece comprising wool. However, Huffa teaches an upper (Fig.1) having an outer textile layer (130) is knit as a single, unitary piece comprising wool (para.47-48).

Pavelescu and Huffa disclose the invention substantially as claimed above. Pavelescu does not disclose the first water-resistant membrane extending from a perimeter of the upper portion to terminate at a first boundary offset from the perimeter by a first distance; and the second water-resistant membrane extending from the perimeter of the upper portion to terminate at a second boundary offset from the perimeter by a second distance, greater than the first distance. However, Chen teaches and upper having a first water-resistant membrane (31B; para.26) extending from a perimeter (i.e. lower perimeter) of the upper portion to terminate at a first boundary (i.e. top of 31B) offset from the perimeter by a first distance; and a second water-resistant membrane (2; para.23) extending from the perimeter of the upper portion to terminate at a second boundary (i.e. top of 2) offset from the perimeter by a second distance, greater than the first distance (as seen in Fig.2 & 3).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first water-resistant membrane of Pavelescu to terminated at shorter distance than the second water-resistant membrane, as taught by Chen, in order to provide an upper that is sufficiently water-resistant while still permitting the wearer’s feet to breathe, and the 

Regarding Claim 18, Pavelescu discloses an upper portion of claim 17, wherein: the outer textile layer (1) defines an exterior surface of the upper portion; and the inner textile layer (3) defines an interior surface of the upper portion opposite the exterior surface (as seen in Fig.2).

Regarding Claim 19, Pavelescu discloses an upper portion of claim 18, further comprising a durable water repellant coating (Col.6, lines 29-41) disposed on the exterior surface of the upper portion (1)(as seen in Fig.2).

Regarding Claim 20, Pavelescu discloses an upper portion of claim 17, wherein a thickness of the first water-resistant membrane (5) is greater than a thickness of the second water-resistant membrane (4)(as seen in Fig.2).

Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732